Citation Nr: 9901506	
Decision Date: 01/21/99    Archive Date: 02/01/99

DOCKET NO.  93-05 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether the rating decision of November 25, 1970 was 
clearly and unmistakably erroneous in failing to grant 
service connection for schizophrenic reaction.

2.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a psychiatric 
disability.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

E. W. Koennecke


INTRODUCTION

The appellant served on active duty from February 1969 to 
April 1970.

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a March 1991 decision as amended by a 
May 1991 rating decision of the Houston, Texas, Department of 
Veterans Affairs (VA) Regional Office (RO) that determined 
that new and material evidence had not been presented to 
reopen a claim for service connection for schizophrenia.  In 
a November 1994 Remand, the Board determined that a claim of 
clear and unmistakable error in the November 1970 denial of 
service connection for schizophrenic reaction was 
inextricably intertwined with the new and material evidence 
thereby requiring adjudication of the clear and unmistakable 
error claim prior to Board consideration.  The claim of clear 
and unmistakable error in the November 1970 rating decision 
was adjudicated by the RO in July 1996.


CONTENTIONS OF APPELLANT ON APPEAL

The appellant contends that the inservice finding that 
schizophrenia existed prior to service and was not aggravated 
by active duty was wrong because it was based on statements 
made by the veteran after his breakdown and while he was 
under the influence of experimental drugs.  It is maintained 
that the RO did not consider the provisions of 
38 C.F.R. §§ 3.305, 3.306, and that the VA doctor determined 
that there was progression during service.  He further 
contends that the statements and other evidence he has 
submitted are new and material evidence sufficient to reopen 
the claim and to grant service connection for schizophrenia.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that clear and unmistakable error 
does not exist in the November 25, 1970 rating decision and 
that new and material evidence sufficient to reopen the claim 
for service connection for a psychiatric disability has not 
been presented.


FINDINGS OF FACT

1.  The November 25, 1970 rating decision was supportable.

2.  Service connection for schizophrenic reaction was denied 
in a November 1970 rating decision.  The appellant did not 
appeal.

3.  The evidence submitted in support of the petition does 
not bear directly and substantially on the matter and which 
by itself or in connection with evidence previously assembled 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The November 25, 1970, rating decision was not clearly 
and unmistakably erroneous.  38 C.F.R. § 3.105(a) (1998).

2.  The November 1970 rating decision denying service 
connection for schizophrenic reaction is final.  New and 
material evidence sufficient to reopen the claim has not been 
received.  38 U.S.C.A. §§ 5108, 7105(c) (West 1991); 
38 C.F.R. § 3.156, 20.200, 20.201, 20.302, 20.1103 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Clear and Unmistakable Error in the November 1970 Rating 
Decision

Under the provisions of 38 C.F.R. § 3.105(a) (1998), an RO 
rating decision may be reversed or amended if that 
adjudication is clearly and unmistakably erroneous.  
Otherwise prior decisions are final.  38 U.S.C.A. § 7105 
(West 1991).

The Court of Veterans Appeals (the Court) has defined clear 
and unmistakable error as an administrative failure to 
apply the correct statutory and regulatory provisions to the 
correct and relevant facts: it is not mere misinterpretation 
of facts. Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  It is an error that is undebatable, so that it can 
be said that reasonable minds could only conclude that the 
original decision was fatally flawed at the time it was 
made.  Russell v. Principi, 3 Vet. App. 310, 313-314 
(1992).  Further, [a] determination that there was clear 
and unmistakable error must be based on the record and law 
that existed at the time of the prior [RO decision].  Id. 
at 314.  It must always be remembered that clear and 
unmistakable error is a very specific and rare kind of 
error.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

The evidence at the time of the November 25, 1970 rating 
decision consisted of the veterans claim for service 
connection for a nervous condition, service medical records 
and a VA examination from October 1970.

The January 1969 enlistment examination indicated a normal 
psychiatric evaluation.  The appellant reported a history of 
depression or excessive worry and that he had troubles with 
his studies.  The physicians summary indicated minor 
worries.

In October 1969, a military police report indicated that the 
veteran attempted suicide by cutting his right wrist with a 
safety razor.  A note was found on his person that indicated 
that he was despondent over events at his home in the United 
States.

A psychiatric evaluation was conducted in January 1970.  His 
transfer diagnosis was paranoid type schizophrenic reaction.  
He was working as a medic in Korea.  The veteran reported in 
history that he did poorly in school and was kicked out in 
the eleventh grade for smoking.  He did not return to school 
and his grades were usually Ds and Fs.  He was arrested 
for auto theft in February 1969 and given a choice by the 
judge to join the Army or go to jail.  Since age 17 he had 
felt that he was suffering from a strange form of epilepsy 
in which what he thought became true.  He was not sure how 
he gained this power but felt he had the ability to change 
events and make people do what he wished.  Since age 17 he 
stated that he had been in frequent touch with the spirit 
world.  He had heard several voices speaking to him since 
age 17 and these voices were usually reassuring.  He 
reported that his parents took him to a psychiatrist in 1968 
because of his strange ideas.  He discontinued his 
medication after one month because he did not think it did 
him any good.  After his arrival in Korea he began to feel 
that people were watching and following him.  He was seen as 
an outpatient there for three months but he developed 
suicidal ideation, slit his wrist and was hospitalized.  On 
mental status examination the veteran was oriented in all 
spheres.  He had appropriate gestures and dress.  His affect 
was somewhat constricted.  He was very preoccupied with a 
vast amount of delusional material.  He felt he had special 
powers, that what he thought became true and that he was 
controlled by the spirit world.  He frequently heard voices 
speaking to him.  His associations were loose.  He was very 
vague and tangential.  His reality testing was extremely 
poor.  His thinking was concrete, and he was very autistic 
and ambivalent.  His insight and judgment were poor.  His 
memory and concentration were normal.  At the time of the 
report, the examiner indicated that the veteran was raised 
under stable conditions and functioned in a schizoid 
lifestyle.  He responded slowly to ward treatment and 
therapy and at that time had definite residuals of his 
illness.  Separation from military service was recommended 
for a condition that existed prior to service.

The Medical Board report in April 1970 diagnosed 
schizophrenic reaction characterized as chronic, 
undifferentiated, severe and improved at that time.  It was 
manifested by auditory hallucinations, ideas of reference, 
autistic thinking, looseness of associations and grandiose 
delusions.  Minimal stress, routine military living, mild 
predisposition and previous lifestyle were indicated.  
Marked impairment for further military duty was found.  
Schizophrenia was found to have existed prior to service, 
not in the line of duty and not aggravated by active duty.  
The April 1970 separation examination listed a finding of 
schizophrenic reaction.

A VA examination was conducted in October 1970.  The 
relevant psychiatric evaluation diagnosed schizophrenia in 
incomplete remission.  The veteran reported a happy boyhood.  
He did poorly in school for which he was upbraided by his 
parents, but he kept a hero image of his father.  He left 
school in the 11th grade after being caught smoking.  At 17 
he reported having delusions with ideas of reference, 
particularly regarding spirits.  He presented at court for 
auto theft in 1969 where he was given the choice of 
enlisting in the Army or jail.

Once in the Army he became progressively paranoid and 
increasingly withdrawn.  Many pranks were played on him 
after his contacts sensed this oddity, but he felt he had 
enemies and felt persecuted.  He later heard voices both 
commending and criticizing him.  He became suicidal in 
thought, slashed his wrist and was hospitalized.  At the 
time of the examination, ideas of reference persisted in a 
milder form, whereby he felt another person was in him to 
possess him.  He was aware that he was different from people 
and had been withdrawing from his associations, which were 
now limited to one girlfriend.  He was planning to break off 
with her.  He was not working and sensed his incapacity to 
do so for it would augment his nervousness.  His sleep 
pattern was not satisfactory.  He rated himself as a rock 
and roll guitar player and had written 12 songs that he 
wanted published.  On examination he was well developed, 
healthy and casually dressed.  He verbalized spontaneously 
but his experiences bewildered him.  Some despondency was 
shown in conjunction with his concern over being aware he 
was not well.  He denied the presence of hallucinations but 
related a prevailing paranoid status.  In discussion, the 
examiner again noted that the schizophrenia was not in 
complete remission with persistent paranoid and delusional 
elements.

The November 25, 1970 rating decision is not clearly and 
unmistakably erroneous, and is supportable.  The Board notes 
that at the time of the rating decision in question, the 
evidence of record contained no statements from the veteran 
that disputed the veterans preservice or inservice 
statements.  The veteran reported a history of depression or 
excessive worry at the time of his enlistment examination.  
Both at the time of his inservice psychiatric examination in 
January 1970 and his post-service VA examination in October 
1970, the veteran reported onset of his symptoms prior to 
service.  The finding of the Medical Evaluation Board was 
that the illness existed prior to service and was not 
aggravated by service.  Therefore, the rating decision was 
supportable as the medical opinions were based on a 
consistent history of a preexisting disability given by the 
veteran without any evidence to the contrary and the service 
department finding was that the disease was not aggravated 
by service.  The October 1970 VA examination, although 
noting progressive paranoid behavior and increasing 
withdrawal does not refute the specific inservice finding 
that there was no aggravation.  The Board concludes that 
there is no clear and unmistakable error in the November 25, 
1970 rating decision.

In regard to the representatives citation to 38 C.F.R. 
§ 3.305 - that reference is misplaced since the veteran did 
not have service prior to 1947.  In regard to 38 C.F.R. 
§ 3.306 - there was a specific finding by the service 
department that the condition was not aggravated during 
service.  In essence, at the time of the November 1970 
rating decision, there was competent evidence supported by 
history provided at the time, that schizophrenia had 
preexisted service and had not been aggravated during 
service.  The decision was supported by the facts and law 
and there was no error in the decision.  The argument that 
there was no evidence that established that schizophrenia 
preexisted service ignores the factual record and is without 
merit.



New and Material Evidence

Service connection for schizophrenic reaction was denied in 
a November 1970 rating decision.  At that time, the evidence 
consisted of the service medical records, the veterans 
claim and a 1970 VA examination.  Based upon the record, 
including specific findings of the service department, it 
was concluded that schizophrenia had preexisted service and 
had not been aggravated during service.  In essence, the 
record established a current disability which began before 
service and which had not been aggravated therein.  The 1970 
decision was not appealed and the decision became final.  
However, the claim may be reopened if new and material 
evidence is presented.

New and material evidence means evidence not previously 
submitted to the agency decisionmakers which bears directly 
and substantially upon the specific matter under 
consideration.  It is neither cumulative nor redundant and 
by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156 (1998).

On claims to reopen previously and finally disallowed 
claims, the Board must conduct a two-part analysis.  Manio 
v. Derwinski, 1 Vet. App. 140, 145 (1991). First, it must 
determine whether the evidence presented or secured since 
the prior final disallowance of the claim is new and 
material.  New evidence is evidence is that which is not 
merely cumulative of other evidence on the record.  Id. at 
174.  Evidence is material where it is relevant to the issue 
at hand and meets 38 C.F.R. § 3.156 (1998).  Second, if the 
Board determines that the evidence is new and material, it 
must reopen the claim and evaluate the merits of the 
appellant's claim in light of all the evidence, both new and 
old.  Masors v. Derwinski, 2 Vet. App. 181, 185 (1992).  In 
accordance with Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 
1998), the Board has not considered Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991) in its analysis.

What follows is a listing of the evidence submitted or 
associated with the claims file in relation to service 
connection for a psychiatric disorder since the November 1970 
rating decision:

Testimony given in a January 1971 RO hearing.  The veteran 
testified that he had not seen a psychiatrist or physician or 
been prescribed drugs prior to going on active duty.  After 
he got to Korea he began to see a doctor.  Since service he 
has had one job after another.  A series of things like a 
fight, harassment around the barracks, nerves and fear had 
caused his schizophrenia.

The appellant and the veterans mother testified.  The 
veteran was never under the care of a psychiatrist or 
diagnosed as schizophrenic prior to his ordeal in Korea 
between October and December 1969.  He dropped out of school, 
had a lot of friends and was very outgoing.  He never had any 
serious problems at school like violence or dope.  His 
letters from Korea showed his deterioration.  The drugs 
administered to the veteran in Korea, at Letterman General 
Hospital and even after service as an outpatient have had a 
lot to do with his mental deterioration.

There is a driver-training certificate, copies of 
photographs, a 1960 certificate of award, a 1967 Ironman 
award, copies of letters and a document from Letterman 
General Hospital.

A VA examination was conducted in April 1991.  In summary, 
the examination reported chronic, severe and active 
undifferentiated schizophrenia.

A November 1991 Vocational Evaluation report that indicated 
the veterans condition was of such chronicity and severity 
that it precluded participation in training to return to full 
employment for the foreseeable future.

A Field Examination conducted in December 1991 that resulted 
in the initial appointment of the appellant as payee for the 
veterans VA pension benefits.  The veteran was found unable 
to handle the entirety of his own funds due to his mental 
disability.

As part of an August 1992 Notice of Disagreement, the 
appellant contended that any statements the veteran made 
while hospitalized on active duty at Letterman Army Medical 
Center was a lie told under the influence of drugs given by 
the Army.  The veteran was never arrested for stealing a car.  
The drugs the Army administered are the reason the veteran 
cannot hold a job since they destroyed his memory function.

An August 1992 letter from the California Department of 
Justice that indicated there was no record found for the 
veteran on the basis of the information that was furnished.

A copy of the General Educational Development, High School 
Level certificate earned by the veteran in July 1969.

A September 1969 letter from the Ojai Unified School District 
that indicated that with the addition of the Army General 
Development test the veteran now needed to complete two 
courses to be eligible for high school graduation.

As part of the December 1992 VA Form-9, the appellant 
included a statement wherein he argued that the veteran was 
in good mental health at the time he entered the Army.  The 
veteran was discharged because of a nervous breakdown 
suffered while in Korea.  He was prescribed experimental 
drugs in large and mixed doses that caused further 
deterioration and memory loss.  The veteran was never 
arrested for stealing a car, it was not true that he had no 
friends in high school and he quit school and was not 
expelled.  A Private First Class Robert Hoskins told the 
appellant that the veteran was harassed by a Sergeant Ager so 
severely that it caused the veteran to attempt suicide.

The appellants letter of January 1993, which reiterated the 
above arguments.

The representatives statement in February 1993 wherein he 
contended that there was no evidence of a preexisting 
psychiatric disability other than the veterans statements 
while under the influence of mind-altering drugs.  He further 
contends that the VA failed to consider the presumption of 
soundness, and that there was evidence of aggravation beyond 
the natural progression of the disease, all not considered at 
the time that service connection was denied.

An April 1995 VA examination for Aid and 
Attendance/Housebound Status was submitted.  The claims 
folder and medical records were not available and the veteran 
furnished the information.  The veteran reported problems 
with his nerves since 1969.  He reported incarceration in 
1967 and 1968 overnight for rioting, and in 1994 when he 
broke into a home after someone was chasing him.  He reported 
only one hospitalization in the VA Medical Center San 
Francisco.  His mental condition was diagnosed as 
schizophrenia.

A February 1995 letter from Dr. Joiner who indicated that the 
veteran had been under his care since 1993.  The doctor 
recommended the grant of the special monthly pension 
since there was no possibility that the veteran could work in 
the near future and since medical and living costs were high.

A September 1995 statement by the appellant reiterating his 
argument that the veteran entered the Army in perfect mental 
health and that the onset of his mental illness was in 
service.

An Enlistment Contract completed in February 1969.  In a 
statement of law violations, the veteran reported an offense 
of petty theft in July 1968 that resulted in probation and a 
fine.  An offense of burglary in December 1968 was dismissed.

A Social Security Administration psychiatric evaluation from 
January 1988.  The veteran reported that his illness started 
in August 1969 when he started feeling confused in his mind 
and unable to grasp things that were going on around him.  In 
summary the examiner indicated that the veteran suffered from 
chronic undifferentiated schizophrenia, described as a long 
mental illness of psychotic proportions.  His prognosis was 
guarded and at the time there was evidence of psychotic 
thinking.

Social Security Administration records outlining work history 
and assessment.

A notice from the VA Medical Center, Houston indicating that 
there were no records on file for the veteran is of record.

A psychiatric evaluation conducted by Dr. Pearlman in July 
1988.  The veteran was interviewed with the appellant and 
then the appellant alone.  The veteran alleged that his 
condition was entirely service connected and that the 
harassment he received in the Army shattered his nerves.  The 
appellant reported that for the prior 10 years the veteran 
talked excessively, was agitated and nervous, and much of 
what he said did not make sense.  He reported that at the age 
of 9 the veteran appeared to become fractious and would not 
listen.  He was headstrong.  At that time he was quite 
sociable.  At 16 or 17 he went through a period of sniffing 
glue and there was also runaway behavior.  There was trouble 
with the law and he was arrested and sent to juvenile hall.  
At that time it was decided that the best thing would be for 
the veteran to go in to the Army.  The rest of the evaluation 
focused on the veterans current condition.  He was diagnosed 
with chronic undifferentiated schizophrenia with a marked 
restriction on his daily activities, social functioning and 
work ability.

A September 1998 statement by the appellant that reiterated 
that statements made by the veteran after his suicide attempt 
in service were false and that the drugs administered by the 
Army had a lot to do with the veterans current condition.

In determining whether the appellant has submitted new and 
material evidence, the Board must consider the basis of the 
previous denial.  See Evans v. Brown, 9 Vet. App. 273 
(1996).  The Board also believes that the reasons for the 
prior denials must be considered.  The claim for service 
connection for schizophrenic reaction was denied in November 
1970 on the basis that a mental disorder that was diagnosed 
in service existed prior to service and that the evidence 
failed to show that the condition was aggravated during the 
veterans service.  The evidence of record at that time 
consisted of examinations by both military and VA physicians 
who concluded, based on their observation and examination of 
the veteran, that the disability preexisted service.  The 
evidence included a service department finding that the 
disability was not incurred in the line of duty and was not 
aggravated during service.

Considering the basis of the denial and the evidence of 
record at that time, in order to be material, any new and 
material evidence submitted to reopen the claim would have to 
be competent evidence to rebut the opinions of the competent 
medical examiners that the disability preexisted service and 
was not aggravated by service.

State differently, at the time of the last denial, there was 
competent medical evidence of an inservice diagnosis of 
schizophrenia that was found to have preexisted service and 
was not aggravated by service.

None of the evidence submitted since the time of the prior 
final denial is new and material.  In regard to the 
photographs, certificates, letters and Letterman General 
Hospital records, these records are not relevant.  They 
neither tend to prove that schizophrenia did not preexist 
service or that schizophrenia was aggravated by service.

In regard to the veterans testimony as well as the 
appellant and his mothers testimony.  Lay testimony is 
competent only when it regards features or symptoms of 
injury or illness, but may not be relied upon for 
establishing a medical diagnosis, be that a current 
diagnosis or one linking a current disability to service.  
Layno v. Brown, 6 Vet. App. 465. 469-70 (1994).  
Consequently, none of these parties can provide competent 
testimony of onset of schizophrenia in this veteran or 
competent testimony that refutes the inservice 
determination.  Incompetent testimony cannot be new and 
material evidence sufficient to reopen a claim.  The Board 
takes special note of the testimony by all three parties 
that the veteran had no history of theft or the use of 
experimental drugs.  This assertion is inherently 
incredible.  The veteran entered service on February 28, 
1969.  On February 20, 1969, he reported a prior history of 
petty theft and burglary.  This report by the veteran 
predated service and the administration by the Army of any 
psychotropic drugs.  Additionally, Dr. Pearlman reported in 
the July 1988 examination that was part of the Social 
Security Administration records that the appellant indicated 
that prior to service the veteran had sniffed glue and been 
in trouble with the law.  Any attempt to revisit history is 
dismissed as insignificant.  Nici v. Brown, 9 Vet. App. 494 
(1996).

The medical evaluations performed during this period are 
cumulative of the diagnosis for schizophrenia and his current 
level of disability.  With specific regard to Dr. Pearlmans 
examination in 1988, any assertion that schizophrenia was 
incurred in service was based entirely on the veterans and 
the appellants given history, and was not arrived at by any 
competent medical analysis and opinion.  The evidence 
submitted from the California Department of Justice, high 
school records and Army enlistment and education records are 
not new and material since they do not address or rebut the 
findings of the inservice examiners.

To the extent that the appellant, the veteran or the 
representative contend that the veterans schizophrenia did 
not preexist service and/or was aggravated by service, such 
statements, being in effect lay speculation on medical issues 
involving the etiology of a disability, are not probative to 
the claim on appeal and are deemed to be not material.  See 
Pollard v. Brown, 6 Vet. App. 11 (1993) (pursuant to Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992), lay testimony 
attempting to diagnose frostbite or arthritis in service held 
to be not competent evidence for such purpose and thus not 
material); see also Moray v. Brown, 5 Vet. App. 211 (1993) 
(lay assertions of medical causation cannot service as the 
predicate to reopen a claim under 38 U.S.C.A. § 5108).  In 
the instant case, there is clear and unmistakable evidence 
that the psychiatric illness existed prior to service and a 
service department finding that there was no aggravation.  
The evidence submitted in support of the claim to reopen is 
not new and material.

For the reasons discussed above, the Board finds that the 
evidence in this case is not so evenly balanced so as to 
allow application of the benefit of the doubt rule.  38 
U.S.C.A. § 5107(b) (West 1991).


ORDER

The November 25, 1970 rating decision which denied service 
connection for schizophrenic reaction was not clearly and 
unmistakably erroneous.  The petition to reopen the claim for 
service connection for schizophrenia is denied.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
